

Greg Case
Aon Corporation
United States


June 17, 2016




International Assignment: Chicago, Illinois to London, England
    


Dear Greg,


This international assignment letter (this “Letter”) amends, restates, and
extends the terms of your international assignment from Chicago, Illinois to
London, England (your “International Assignment”). Unless otherwise explicitly
provided herein, this Letter shall govern the terms and conditions of your
International Assignment from July 1, 2016 through June 30, 2018 (the “Term”),
and sets forth the entire agreement between you and the Company regarding your
International Assignment during the Term. The terms and conditions of the letter
entered into between you and Aon Corporation (the “Company”) dated January 12,
2012 and the extension letter entered into between you and the Company dated
July 1, 2014 shall continue to apply through June 30, 2016.


We are committed to working with you to ensure that your International
Assignment continues to be as successful and effectively managed as possible.
This Letter sets out the terms and conditions of your International Assignment
and the assistance we are committed to provide in connection with your
International Assignment, consistent with the approval of, and directions
provided by, the Board of Directors of Aon plc.


1.
Introduction



Your continued International Assignment is subject to your acceptance of the
terms and conditions outlined in this Letter. To the extent that anything in
this Letter conflicts with the amended and restated employment agreement entered
into between you and the Company dated January 16, 2015 (your “Employment
Agreement”) or the Company's employment-related policies and practices generally
(your Employment Agreement, together with such policies and practices, are your
“Employment Terms”), this Letter, once countersigned by you, will be a variation
to and modify your Employment Terms. Unless otherwise specified herein or in a
subsequent agreement between the parties hereto, your Employment Terms will
remain unchanged for the duration of your International Assignment. For purposes
of this Letter, the terms “Cause,” “Good Reason,” “Termination Date,” and
“Notice Date” shall have the meanings provided in your Employment Agreement
unless otherwise specified. 


2.
International Assignment Duration



Once the Term is completed, you will return to the Company's offices in
Chicago, Illinois, provided that the Company may, in consultation with
you, extend or shorten the Term according to business needs and/or your personal
circumstances. Notwithstanding the foregoing, in the event that your
International Assignment is extended beyond 36 months from the beginning of the
Term, the Company reserves the right to "localize" your terms and conditions by
maintaining your International Assignment and terminating the Term under this
Letter.


3.
Immigration



Your continued International Assignment is conditional upon the Company being
able to maintain the appropriate work permit, visa, and/or other authorization
documents for you to remain on your International Assignment. The Company will
cover the cost of maintaining the appropriate work permit, visa, and/or other
authorization documents for you. In addition, should you wish, the Company will
use reasonable efforts to assist your spouse or partner in obtaining a work
permit, visa, and/or other authorization documents to work in London, England.


4.
Changes to Compensation Arrangements



The changes to your compensation and benefits package during your International
Assignment, as described below, are designed to provide you, to the largest
extent practicable, with a level of income and benefits that does not
disadvantage you in comparison to that which you would have received in the
United States. We have also taken into consideration any additional costs that
you may reasonably incur as a result of living in London, England. Unless
otherwise noted below as being a non-taxable benefit, the following benefits
will be provided to you subject to income and social taxes.


4.1

Foreign Service Allowance



During the Term, you will receive an annual foreign service allowance of
US$135,000. The allowance will be paid semi-monthly via your U.S. payroll.


4.2

Housing Allowance



During the Term, you will receive an annual housing allowance of US$382,013 (a
monthly allowance of US$31,834). The allowance is to be used to pay
accommodation rental, furniture rental and incidental costs associated
therewith, and utility costs (excluding telephone and internet access which are
personal expenses) arising from such accommodation. This allowance will be
reviewed annually and may be adjusted to reflect foreign exchange and local
market rate variation, and will be paid semi-monthly via your U.S. payroll. The
Company will not be responsible in any way for your current residence in your
home location. The payment of your U.S. housing expenses will remain your
responsibility.


4.3

Cost of Living Allowance



During the Term, you will receive an annual cost of living allowance of
US$97,500. This allowance will be reviewed annually and may be adjusted to
reflect foreign exchange and local market rate variation, and will be paid
semi-monthly via your U.S. payroll.


4.4

Tax Preparation Services



The Company will also provide you with enhanced tax preparation, financial
planning, and expatriate services for the tax years covered by your
International Assignment and tax years for which international earnings are
taxed by U.K. tax authorities following repatriation at the conclusion of the
Term (or to the extent provided pursuant to Section 7).


5.
Hours of Work and Holidays



Your work schedule, work hours, and observed holidays on your International
Assignment will follow the practice in London, England.


6.
Repayment Agreement



Subject to the immediately following paragraph, should you elect to resign from
the Company without Good Reason to work with a direct competitor, during your
International Assignment, or the period 12 months after the end of the Term, the
Company reserves the right to require repayment of all expatriate allowances you
received in the preceding 12 months pursuant to the terms and conditions of this
Letter. You agree that the Company may set off any such amounts against any
amount the Company owes you on or after the effective date of such resignation.


For the avoidance of doubt, if you elect to resign from the Company under any
circumstance other than the foregoing, if your employment is terminated by the
Company with or without Cause, or if a comparable U.S.-based role is not
available at the completion of your International Assignment, this repayment
agreement will not apply.


7.
Termination of Employment



Notwithstanding anything to the contrary in this Letter if your employment is
terminated by the Company without Cause or by you for Good Reason, or if you
resign for any reason after attaining age 55, in each case, during the Term, the
following provisions will apply during the Term and thereafter for as long as
you continue to abide by the conditions of Sections 7 and 8 of your Employment
Agreement and comply in all material respects with Section 9 of your Employment
Agreement, in each case, as and to the extent provided therein:


•
Your cost of living allowance will continue until the Termination Date.



•
Your housing allowance will continue until the later to occur of (1) the
Termination Date or (2) the date of termination or expiration of any agreement,
commitment or arrangement pursuant to which you have obtained such housing or
car; provided, however, that if the Company requires you to leave the premises
on the Notice Date or otherwise informs you that you will not be required to
perform any further services prior to the Termination Date, that you will not
take any action thereafter to extend such agreement, commitment, or arrangement
other than to extend the arrangement to the Termination Date, and that you will
use your reasonable efforts to mitigate the cost of termination of any such
agreement, commitment, or arrangement following the Termination Date (but
without obligation for you to incur cost in doing so).



•
Your enhanced tax preparation and financial planning benefits will continue for
all periods in which you receive income attributable to the period of your
International Assignment (including all compensation, earnings recognized on the
granting or vesting of equity-based awards and benefits received under or
contemplated by your Employment Agreement or this Letter before or after your
Termination Date) and such benefits will be considered earned and vested on the
Termination Date.



For the avoidance of doubt, while on your International Assignment, if your
employment is terminated by the Company for Cause or terminated by you other
than (1) for Good Reason, (2) pursuant to mutual consent, or (3) for any reason
after attaining age 55, you will bear all relocation and other costs arising
after your Termination Date.


8.
Completion of International Assignment



At the end of your International Assignment, the Company will endeavor
to repatriate you into a position consistent with your then current employment
agreement, if applicable, and in accordance with your capabilities,
interest, and career potential. Your relocation will be managed in accordance
with the provisions of the Company's policy.


9.
Repatriation Assistance



The Company will pay the transportation and moving cost for you and your family
back to the U.S. at the end of the Term or once your International Assignment
ends due to your termination of employment without Cause or for Good Reason, or
for any reason after attaining age 55, in accordance with the Company's
international relocation policy.


10.
Third Party Beneficiary



Each affiliate of the Company is a third party beneficiary of this Letter, and
each of them has the full right and power to enforce rights, interests and
obligations under this Letter without limitation or other restriction.


11.
No Waiver



No failure or delay by any party in exercising any right, power or remedy under
this Letter shall operate as a waiver thereof, nor shall any single or
particular exercise of the same preclude any further exercise thereof
or the exercise of any other right, power, or remedy. Without limiting
the foregoing, no waiver by any party of any breach of any provision of this
Letter shall be deemed to be a waiver of any subsequent breach of that or any
other provision of this Letter.


12.
Withholding and Deductions



While it is anticipated that all or most of your compensation from the Company
will be subject to a hypothetical tax deduction rather than
actual tax withholdings, all amounts paid pursuant to this Letter shall be
subject to deductions and withholding for taxes (national, local, foreign, or
otherwise) to the extent required by applicable law.


13.
Code Section 409A



We intend that this Letter and the benefits provided hereunder be interpreted
and construed to be exempt from or otherwise comply with the applicable
requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and all Treasury regulations and guidance issued thereunder ("Code
Section 409A"), including the exceptions for short-term deferrals, separation
pay arrangements, reimbursements, and in-kind distributions. To the extent that
any provision of this Letter would fail to comply with the applicable
requirements of Code Section 409A, the Company may, in its sole and absolute
discretion and without requiring your consent, make such modifications to the
Letter and/or payments to be made thereunder to the extent it determines
necessary or advisable to comply with the requirements of Code Section 409A.
Notwithstanding any provision of this Letter to the contrary, if you are a
“specified employee” within the meaning of Code Section 409A, any payments or
arrangements due upon a termination of your employment that are subject to the
requirements of Code Section 409A shall be delayed and paid or provided on the
earlier of six months after your termination of employment or the date of your
death. Upon the expiration of this delay period, all payments and benefits
delayed shall be paid or reimbursed to you in a lump sum, and any remaining
payments and benefits due under this Letter shall be paid or provided in
accordance with the terms and conditions of this Letter. For purposes of
applying the provisions of Code Section 409A, each separately identifiable
amount to which you are entitled will be treated as a separate payment. A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Letter providing for payment of amounts subject to Code
Section 409A upon or following a termination of employment unless the
termination is also a “separation from service” under Code Section 409A.


14.
Governing Law



This Letter will be construed in accordance with and governed by the laws of the
State of Illinois, without regard to the choice of law principles thereof. Any
suit, action, or other legal proceeding arising out of or relating to this
Letter shall be brought exclusively in the Federal or state courts located in
the State of Illinois. You agree to submit to personal jurisdiction in the
foregoing courts and to venue in those courts. You further agree to waive all
legal challenges and defenses to the propriety of a forum in Chicago, Illinois
and to the application of Federal or Illinois law therein.


Please confirm acceptance of the terms and conditions set out in this Letter by
signing below and returning a copy of the signed Letter to me.




Sincerely,




/s/ Anthony R. Goland
Anthony R. Goland
EVP, Chief Human Resources Officer








Employee's Acknowledgement:


By signing below, I acknowledge receipt of this Letter, I accept the terms and
conditions contained herein, and I consent to my International Assignment.  I
acknowledge and agree that my consent herein to my International Assignment,
and my repatriation thereafter, shall not give rise to any right to terminate my
employment for Good Reason (as defined in my Employment Agreement or any other
agreement or arrangement between me and the Company) now or hereafter.




/s/ Greg Case
Greg Case


June 17, 2016
Date          








1

